DETAILED ACTION
Claims 16-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 26 July 2021, the Applicant has filed a response on 26 October 2021.
With regard to FIG. 6(b), the drawing was objected to for a minor informality, which has now been addressed. This has now been addressed and the Examiner hereby withdraws this objection to this regard. However, one issue has been raised with this amendment which the Examiner will address in the following section.
With regard to the objection given to FIGs 5 and 7 because the term “voice recognition” is misused for what nowadays is called --speech recognition-- The drawings have been addressed and have been amended to reflect the Examiner’s suggestion. The drawing objections are hereby withdrawn.
The Specification was objected to because the term “voice recognition” is misused for what nowadays is called --speech recognition-- The Specification has been amended to reflect the Examiner’s comment, and the Examiner hereby withdraws the objection to the Specification.
Claims 16-35 were objected to because the term “voice recognition” is misused for what nowadays is called --speech recognition
Claim 34 was also objected to for a minor informality which has now been resolved based on the Examiner’s suggestion. The claim objection is hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot due to the new ground of rejection necessitated by the amendment to the claims. The claims will be addressed by their current presentation.
Drawings
The drawing is objected to for minor informality:
FIG. 6(b) Part 121 states “FIRST VOICE RECOGNITION MODULE” which is different from its counterpart in Part 122 which states “SECOND SPEECH RECOGNITION MODULE.” For the sake of consistency, the Examiner suggests sticking to one term, preferably, --SPEECH--
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labelled as “amended.” If a drawing figure is to be cancelled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labelled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 20, 25, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote et al (US 2018/0048943 A1: hereafter – Melkote).
For claim 16, Chinn discloses an electronic device, comprising:
a voice input unit configured to receive a user voice input (Chinn: [0084] — the system receives audio input of user utterances); and
a processor (Chinn: [0039] — a computer comprising a processor/microprocessors) configured to:
receive the user voice input through the voice input unit (Chinn: [0084] — the system receives audio input of user utterances),
 (Chinn: [0017] — using word spotting to remove filler words from a directive/command; [0018] — performing speech recognition on a user query; [0083] — ignoring filler words while processing a user query; [0085] — having configuration files consisting of the filler words (the filler words serving the purpose of the predetermined voice input); [0103] — from a user’s utterance of “Get me San Francisco Weather,” the search-keyword obtained are “San Francisco” and “Weather” (indicating the obtaining of text that contains the user’s utterance without the filler words); [0161] — automated speech recognition),
based on the predetermined voice input not being identified in the user voice input by performing the function corresponding to the speech recognition, obtain a text corresponding to the user voice input by performing the function corresponding to the speech recognition (Chinn: FIG. 3 Steps 330-350 — listening for filler words in user voice input, and determining that there are no filler words present; [0018] — performing speech recognition on a user query), and
perform a function corresponding to the obtained text (Chinn: [0095] — the system visits the node matching the user query at step 480 of FIG. 4; [0018] — “The system then provides content included in the visited node to the user” as an indication of performing a function corresponding to the user’s query).
The reference of Chinn provides teaching for the detecting or not detecting of predetermined voice input in user voice input by performing speech recognition. While the reference of Chinn does teach of performing ASR, it fails to particularly indicate the 
The reference of Melkote is introduced to provide teaching for performing ASR on audio content in order to obtain text [0068]. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Melkote into that of Chinn, given the predictable result of more easily performing a word-spotting operation by the system to be able to detect the presence or absence of predetermined words/phrases.
For claim 19, claim 16 is incorporated and the combination of Chinn in view of Melkote discloses the electronic device, wherein the predetermined voice input includes voice input which is meaninglessly uttered by a user (Melkote: [0068] — meaninglessly uttered filler words such as "um," "uh," "er," "ah," "like," "okay," "right," and "you know").
For claim 20, claim 19 is incorporated and the combination of Chinn in view of Melkote discloses the electronic device, wherein the processor is configured to perform the function corresponding to the speech recognition of only remaining voice input other than the predetermined voice input included in the user voice input (Chinn: [0103] — from a user’s utterance of “Get me San Francisco Weather,” the search-keyword obtained are “San Francisco” and “Weather”; [0083] — ignoring filler words while processing a user query; [0095] — the system visits the node matching the user query at step 480 of FIG. 4 indicating the performance of only the text of the utterance remaining after removing the filler (predetermined voice input) terms).
As for claim 25, method claim 25 and device claim 16 are related as method detailing procedures for using the claimed device, with each claimed element’s function 
As for claim 28, method claim 28 and device claim 19 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 28 is similarly rejected under the same rationale as applied above with respect to device claim 19.
As for claim 29, method claim 29 and device claim 20 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 29 is similarly rejected under the same rationale as applied above with respect to device claim 20.
Claims 17, 18, 26, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote (US 2018/0048943 A1) as applied to claim 16, further in view of Kaneko et al (U.S. 5.577,164: hereafter – Kaneko).
For claim 17, claim 16 is incorporated but the combination of Chinn in view of Melkote fails to disclose the limitation of this claim, for which Kaneko is now introduced to teach as the electronic device, wherein the predetermined voice input includes a voice input which is uttered with an intention of canceling voice input uttered by a user prior to the predetermined voice input (Kaneko: Col 5 line 61 – Col 6 line 3 — a speech command uttered to nullify the previous command; Col 6 lines 44-49).
The combination of Chinn in view of Melkote provides teaching for a predetermined voice input which gets excluded from a text corresponding to a user utterance. It differs from the claimed invention in that the claimed invention further 
For claim 18, claim 17 is incorporated and the combination of Chinn in view of Melkote further in view of Kaneko discloses the electronic device, wherein the processor is configured to perform the function corresponding to the speech recognition of only voice input received after the predetermined voice input (Kaneko: FIG. 5 Steps S504 [Wingdings font/0xE0] S508 [Wingdings font/0xE0] S501 — after a predetermined voice input to cancel the previous speech command has been obtained, and the previous speech command has been cancelled, the process restarts so as to obtain a new (or next) user utterance as the command received after the predetermined voice input).
As for claim 26, method claim 26 and device claim 17 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 26 is similarly rejected under the same rationale as applied above with respect to device claim 17.
As for claim 27, method claim 27 and device claim 18 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 27 is similarly rejected under the same rationale as applied above with respect to device claim 18.
34, Chinn discloses an electronic device, comprising:
a voice input unit configured to receive a user voice input (Chinn: [0084] — the system receives audio input of user utterances); and
a processor (Chinn: [0039] — a computer comprising a processor/microprocessors) configured to:
7receive the user voice input through the voice input unit (Chinn: [0084] — the system receives audio input of user utterances),
based on a predetermined voice input being identified in the user voice input by performing a function corresponding to a speech recognition, obtain a text corresponding to a part of the user voice input excluding the identified predetermined voice input in the user voice input by performing the function corresponding to the speech recognition and perform a function corresponding to the obtained text (Chinn: [0017] — using word spotting to remove filler words from a directive/command; [0083] — ignoring filler words while processing a user query; [0085] — having configuration files consisting of the filler words (the filler words serving the purpose of the predetermined voice input); [0103] — from a user’s utterance of “Get me San Francisco Weather,” the search-keyword obtained are “San Francisco” and “Weather” (indicating the obtaining of text that contains the user’s utterance without the filler words); [0161] — automated speech recognition; [0095] — the system visits the node matching the user query at step 480 of FIG. 4; [0018] — “The system then provides content included in the visited node to the user” as an indication of performing a function corresponding to the user’s query), and
based on the predetermined voice input being not identified in the user voice input by performing the function corresponding to the speech recognition, when a filler word is not detected in an utterance, the process recognises the words in the utterance and continues to Step A in FIG. 4 to then continue on to Step 480 which is performing a function),
wherein the [[meaninglessly uttered]] voice input is received between a first voice input and a second voice input included in the user voice input and is not related to an operation of the electronic device executed based on the function corresponding to the speech recognition (Chinn: [0083] — from a user’s utterance of “Jump to San Francisco traffic,” the considered terms here are “Jump,” “San Francisco” and “traffic” with “to” being a filler term that’s not contributing to the desired operation and discarded from here as a meaningless voice input occurring between voice inputs that are included)).
The reference of Chinn provides teaching for the detecting or not detecting of predetermined voice input in user voice input by performing speech recognition. While the reference of Chinn does teach of performing ASR, it fails to particularly indicate the performing of a function corresponding to speech recognition in order to obtain text corresponding to the user voice input, and the presence of meaninglessly uttered voice input between a first voice input and a second voice input.
The reference of Melkote is introduced to provide teaching for performing ASR on audio content in order to obtain text and the presence of meaninglessly uttered filler words such as "um," "uh," "er," "ah," "like," "okay," "right," and "you know" [0068].
Both references are analogous art as they both deal with performing speech recognition on input speech and detecting predefined filler words in the input speech. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found the incorporation of the method provided by Melkote as an obvious 
The combination of Chinn in view of Melkote fails to teach the further limitations of this claim, for which Kaneko is now introduced to teach as:
wherein the predetermined voice input is a voice input for canceling a voice input received prior to the predetermined voice input or the predetermined voice input is a meaninglessly uttered voice input (Kaneko: Col 5 line 61 – Col 6 line 3 — a speech command uttered to nullify the previous command; Col 6 lines 44-49).
The same motivation for incorporating the teaching of Kaneko as applied to claim 17 is applicable here still.
Claims 21, 23, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote (US 2018/0048943 A1) as applied to claim 16, further in view of AVILÉS-CASCO VAQUERO et al (US 2017/0351487 A1: hereafter – Aviles).
For claim 21, claim 16 is incorporated but the combination of Chinn in view of Melkote fails to explicitly disclose the limitation of this claim, for which Aviles is now introduced to teach as the electronic device, wherein the processor is configured to control an operation of the electronic device based on a result of the speech recognition (Aviles: Figure 3, [0213] — controlling an operation of the electronic device based on a recognised speech command).
The combination of Chinn in view of Melkote provides teaching performing a function corresponding to speech recognition on an utterance received at an electronic device. It differs from the claimed invention in that the claimed invention further 
For claim 23, claim 16 is incorporated and as applied to claim 21 above, the combination of Chinn in view of Melkote further in view of Aviles discloses the electronic device, wherein the processor is configured to, when the predetermined voice input is not recognized in the user voice input, con     trol an operation of the electronic device based on a result of the speech recognition of the user voice input (Chinn: FIG. 3 Step 340 — when a filler word is not detected in an utterance, the process recognises the words in the utterance and continues to Step A in FIG. 4 to then continue on to Step 480 which is performing a function;
Aviles: Figure 3, [0213] — controlling an operation of the electronic device based on a recognised speech command).
As for claim 30, method claim 30 and device claim 21 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 30 is similarly rejected under the same rationale as applied above with respect to device claim 21.
As for claim 32, method claim .
Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote (US 2018/0048943 A1) as applied to claim 16, further in view of Kim et al (US 2015/0302856 A1: hereafter – Kim).
For claim 22, claim 16 is incorporated but the combination of Chinn in view of Melkote fails to explicitly disclose the limitation of this claim, for which Kim is now introduced to teach as the electronic device, wherein the processor is configured to, if a speech recognition score calculated for the predetermined voice input is greater than or equal to a predetermined threshold, perform the function corresponding to the speech recognition of only a part of the user voice input (Kim: [0061] — a user provides an input sound stream that includes an activation keyword and a speech command for performing a function; [0060] — comparing the verification score of the verification keyword to a threshold, and if the threshold is exceeded, the action corresponding to the speech command gets performed (taking the activation keyword as the ‘predetermined voice,’ and the speech command as the ‘only a part of the user voice input’)).
The combination of Chinn in view of Melkote provides teaching for detecting a predetermined voice input in a user utterance and performing an action related to the utterance after excluding the predetermined voice input. It differs from the claimed invention in that the claimed invention further provides for determining that the voice recognition score of the predetermined voice input meets or exceeds a threshold, and then performing the detected function. This isn’t new to the art as the reference of Kim is seen to perform such a detection of a keyword in an utterance to be above a threshold, and performing a function indicated by the obtained speech command. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Kim into that of the combination of Chinn in view of Melkote to come up with the claimed invention, given the predictable result of 
As for claim 31, method claim 31 and device claim 22 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 31 is similarly rejected under the same rationale as applied above with respect to device claim 22.
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote (US 2018/0048943 A1) as applied to claim 16, further in view of Chen (US 2014/0146644 A1).
For claim 24, claim 16 is incorporated but the reference of Chinn fails to disclose the limitation of this claim, for which Chen is now introduced to teach as the electronic device, wherein the processor is configured to recognize the user voice input through a first speech recognition module and recognize the predetermined voice input included in the user voice input through a second speech recognition module (Chen: FIG. 4, [0034]-[0035] — a first recognition stage at a first device which recognises a keyword (predetermined voice) contained in an utterance; [0036] — a second recognition stage at a difference device which then gets activated to recognise the remainder of the command).
The combination of Chinn in view of Melkote discloses the recognition of a predetermined voice input in a user utterance, but differs from the claimed invention in that the claimed invention further provides a first recognition module to recognise the user’s utterance and a second to recognise the predetermined voice input. This sort of distributed recognition is not new to the art as the reference of Chen is seen to provide such a teaching above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Chen 
As for claim 33, method claim 33 and device claim 24 are related as method detailing procedures for using the claimed device, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 33 is similarly rejected under the same rationale as applied above with respect to device claim 24.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chinn (US 2003/0115289 A1) in view of Melkote (US 2018/0048943 A1) further in view of Kaneko (U.S. 5.577,164) as applied to claim 34, and further in view of Chen (US 2014/0146644 A1).
For claim 35, it is analysed and rejected by the same reasons set forth in the rejection of claim 24 above given that both instant claims have similar limitations.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657